DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, J., Lee, J.K. and Lee, K.M., 2016. Accurate image super-resolution using very deep convolutional networks. In Proceedings of the IEEE conference on computer vision and pattern recognition (pp. 1646-1654) (Kim), in view of Xian, Y. and Tian, Y., 2016. Single image super-resolution via internal gradient similarity. Journal of Visual Communication and Image Representation, 35, pp.91-102 (Xian) and in further view of Choi, J.S. and Kim, M., 2017. A deep convolutional neural network with selection units for super-resolution. In Proceedings of the IEEE conference on computer vision and pattern recognition workshops (pp. 154-160) (Choi).
Regarding Claims 1, 8 and 15, Kim teaches:
An image super-resolution method, comprising: receiving a low-resolution image; preprocessing the low-resolution image to obtain a vertical gradient map, a horizontal gradient map, and a luminance map; using the vertical gradient map, the horizontal gradient map, and the luminance map as three different dimensions of information to constitute a to-be-input feature map; performing size conversion on the to-be-input feature map to obtain a first input feature map; performing nonlinear transformation on the input feature map to obtain a second input feature map; performing weighted processing on the first input feature map and the second input feature map to obtain an output feature map; performing size conversion on the output feature map to obtain a residual map; and combining the low-resolution image and the residual map to obtain a high-resolution image (Kim: Section 3, a residual based image SR based on very deep convolution networks (VDSR) that generate feature maps (e.g. a first stage of convolution layer does this) , run through deep convolution layers that the size of the feature map (i.e. size conversion) gets reduced every time convolution operations are applied; adjustable gradient clipping is adopted to suppressing exploding gradients in very deep convolution configuration and zero padding is also elected to address sizing of feature maps for success convolution stages).
Kim does not teach explicitly on generating horizontal gradient, vertical gradient, and luminance map. However, Xian teaches (Xian: Sections 2-4, an internal gradient based SR system and method that works on luminance space (luminance map) by generating horizontal gradient pool and vertical gradient pool Fig. 2, and reconstruct SR image from LR image through success convolution with proper wrights (Eq. 1) in Eq. 2 and Eq. 3, where both structure edges and textures are considered in SR reconstructing; finally the target HR/SR image is reconstructed based on the two up-sampled gradients (i.e. residual features) and the input low-resolution image).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kim with generating horizontal gradient, vertical gradient, and luminance map as further taught by Xian. The advantage of doing so is to provide a mechanism for HR/SR reconstruct to preserve both edge and textures (Xian: Abstract).
Kim does not illustrate explicitly on weighing operation. However, Choi teaches (Choi: Figs. 1-2).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kim with weighing operation as further taught by Choi. The advantage of doing so is to provide a mechanism for HR/SR reconstruct through a selection unit that handles nonlinearity function better comparing to conventional ReLU and improve computation complexity  (Choi: Abstract).
Regarding Claims 2, 9 and 16, Kim as modified teaches all elements of Claims 1, 8 and 15 respectively. Kim as modified further teaches:
The image super-resolution method of claim 1, wherein before performing weighted processing on the first input feature map and the second input feature map, the image super- resolution method further comprises: obtaining a group of weighting values based on the input feature map; and performing weighted processing on the first 
Regarding Claims 3, 10 and 17, Kim as modified teaches all elements of Claims 1-2, 8 and 15 respectively. Kim as modified further teaches:
The image super-resolution method of claim 2, further comprising: performing a convolution operation on the first input feature map to obtain a convolution result; processing the convolution result based on an S-shaped function to obtain a weighting value; and performing weighted processing on the first input feature map and the second input feature map using the weighting value (Choi: Figs. 1-2, the sigmoid is a S-shape function).
Regarding Claims 5, 12 and 19, Kim as modified teaches all elements of Claims 1, 8 and 15 respectively. Kim as modified further teaches:
The image super-resolution method of claim 1, further comprising adding a first pixel value of each pixel in the low-resolution image and a second pixel value of a corresponding pixel in the residual map to obtain a third pixel value of a corresponding pixel in the high-resolution image (Kim: Fig. 2; Xian: Eq. 1-3).
Regarding Claims 6, 13 and 20, Kim as modified teaches all elements of Claims 1, 8 and 15 respectively. Kim as modified further teaches:
The image super-resolution method of claim 1, further comprising performing weighted addition on a first pixel value of each pixel in the low-resolution image and a second pixel value of a corresponding pixel in the residual map to obtain a third pixel value of a corresponding pixel in the high-resolution image (Kim: Fig. 2; Xian: Eq. 1-3).
Regarding Claims 7 and 14, Kim as modified teaches all elements of Claims 1 and 8 respectively. Kim as modified further teaches:
The image super-resolution method of claim 1, further comprising training to perform expansion training on new data in an application to achieve a super-resolution effect in response to obtaining new training datasets (Kim: Sections 3.2, 4.3, 5.1, training methods, where it is known that training is regularly event especially with updated reference dataset; Choi: section 3.4).
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, J., Lee, J.K. and Lee, K.M., 2016. Accurate image super-resolution using very deep convolutional networks. In Proceedings of the IEEE conference on computer vision and pattern recognition (pp. 1646-1654) (Kim), in view of Xian, Y. and Tian, Y., 2016. Single image super-resolution via internal gradient similarity. Journal of Visual Communication and Image Representation, 35, pp.91-102 (Xian) and in further view of Choi, J.S. and Kim, M., 2017. A deep convolutional neural network with selection units for super-resolution. In Proceedings of the IEEE conference on computer vision and pattern recognition workshops (pp. 154-160) (Choi) and Dong, C., Loy, C.C. and Tang, X., 2016, October. Accelerating the super-resolution convolutional neural network. In European conference on computer vision (pp. 391-407). Springer, Cham (Dong).
Regarding Claims 4, 11 and 18, Kim as modified teaches all elements of Claims 1, 8 and 15 respectively. Kim as modified does not teach explicitly on de-fitting. However, Dong teaches:
The image super-resolution method of claim 1, further comprising: performing a de-fitting operation on the first input feature map to obtain a de-fitting result; and first layer is feature extraction and 2nd layer is shrinking to reduce the feature dimensions to increase computational efficiency).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kim as modified with performing a de-fitting operation on the first input feature map to obtain a de-fitting result; and performing a convolution operation on the de-fitting result to obtain the second input feature map as further taught by Dong. The advantage of doing so is to provide a mechanism for SR restoration in real time (Dong: Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649